EXHIBIT 10.1

EMPLOYMENT AGREEMENT 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into effective
as of the 27th day of October, 2014 (the “Effective Date”), by and between
Cellceutix Corporation, a Nevada corporation (the “Company”), and Dr. William
James Alexander, an individual (the “Executive”).

 

RECITALS

 

WHEREAS, the Company is a clinical stage biotechnology company focused on
discovering small molecule drugs for hard to treat diseases, including
drug-resistant cancers, psoriasis, autism and inflammatory disease; and

 

WHEREAS, the Company desires to employ the Executive, and the Executive desires
to be employed by the Company, in the capacity as its Chief Operating Officer
(“COO”) and

 

WHEREAS, the Company and the Executive have negotiated with respect to the terms
of employment as contemplated herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and representations
contained herein, and the mutual benefits derived herefrom, the parties hereto,
intending to be legally bound, agree as follows:

  

 
1


--------------------------------------------------------------------------------




 

AGREEMENT 

ARTICLE I 

EMPLOYMENT OF EXECUTIVE

 

1.1 DUTIES AND STATUS; REIMBURSEMENTS.

 

(a) The Company hereby engages the Executive as Chief Operating Officer (COO)
(an officer of the Company) for the period specified in Section 3.1 below (the
“Employment Period”), and the Executive accepts such employment, on the terms
and conditions set forth in this Agreement.

 

(b) The Executive shall serve (i) in a management capacity as COO and shall
perform such duties and responsibilities appropriate to, and consistent with
that position, but at all times shall act in accordance with the directions
given by the Chief Executive Officer (“CEO”) of the Company and accordingly, and
not by way of limitation, as COO, the Executive shall be responsible for the
active day-to-day operations of the Company and (ii) in a strategic and
developmental capacity and shall perform such duties and responsibilities to,
and consistent with that position, but at all times shall act in accordance with
the directions given by the CEO of the Company. As COO, the Executive shall be
responsible for oversight of the conduct of the Company’s clinical development
programs in accordance with Good Clinical Practice and all regulatory
obligations. In addition, as COO the Executive will support and promote
development and implementation of programs including collaboration with
strategic business partners.

 

(c) Throughout the Employment Period, the Executive shall devote substantially
all of his full time business efforts to the business of the Company and shall
not engage in consulting work or any trade or business for his own account or
for or on behalf of any other person, firm or entity which competes, conflicts
or interferes with the performance of his duties under this Agreement in any
way; provided, however, nothing contained herein will prevent the Executive from
serving on the board of directors of any company that does not compete with the
Company, or from serving on the board of directors of any charitable or
philanthropic organization, or from serving ‘pro bono’ as chair or member of a
Data Safety Monitoring board for NIH clinical development projects, the focus of
which do not compete with interests of the Company.

 

(d) During the Employment Period, Employee shall perform and discharge
faithfully, diligently, in good faith and to the best of Employee’s ability the
duties and responsibilities pursuant to Section 1(b).

 

(e) Executive shall be based in Cary, North Carolina. Following submission by
Executive to the Company of reasonable documentation thereof, Executive shall be
reimbursed for economy class airfare and hotel for business travel in the
continental United States, and for business class airfare and economy class
hotel for business travel to Asia and Europe. Executive shall not be entitled to
any reimbursements for any home office expenses including, without limitation,
telephone, computer, printer, equipment and office or other supplies.

 

1.2 COMPENSATION. The Executive shall be compensated as follows:

 

(a) Commencing on the Effective Date and ending on the six month anniversary of
the Effective Date (the “Six Month Anniversary”), the Company shall pay the
Executive at the per annum rate of Three Hundred Fifty Thousand Dollars
($350,000.00).

 

(b) Commencing on the Six Month Anniversary and ending on the one year
anniversary of the Effective Date (the “One Year Anniversary”), the Company
shall pay the Executive at the per annum rate of Four Hundred Thousand Dollars
($400,000.00).

 

Compensation paid pursuant to this Agreement and this Section 1.2 is subject to
applicable withholding and payroll taxes and payable in accordance with
Company’s normal payroll procedures.

 

 
2


--------------------------------------------------------------------------------




  

1.3 BONUSES. Sign On Bonus- . In connection with the appointment of the
Executive as COO, the Executive shall be awarded Effective Immediately 50,000
shares of the Company’s common stock, par value $0.0001 per share (“Common
Stock”). OTHER BONUS- The Company shall award the Executive an annual bonus at
the sole discretion of the Board of Directors of the Company.

 

1.4 STOCK OPTIONS AWARD. In connection with the appointment of the Executive as
COO, the Executive shall be awarded 50,000 stock options (the “Options”) to
purchase shares of the Company’s common stock, par value $0.0001 per share
(“Common Stock”) at $ 2.93 per share, the last closing price prior to the
signing of this agreement. Such options shall vest in equal installments as
follows:

 

(a) 50% (25,000 shares) on July 27, 2015

 

(b) 50% (25,000 shares) on October 27, 2015

 

Subject to the forfeiture provisions in Section 3.3 herein, any vested Options
will be deemed to be the property of the Executive and must be exercised within
three (3) years from the vesting date of such Options.

 

1.5 BENEFITS. During the Employment Period, the Executive shall be entitled to
participate in any and all employee benefit plans, programs or arrangements
which may be implemented by the Company from time to time and available to
similarly-situated employees of the Company. Notwithstanding the foregoing, the
Company will provide the Executive and his spouse with health insurance, dental
insurance, and a prescription drug plan during the Employment Period.

 

ARTICLE II 

COMPETITION AND CONFIDENTIAL INFORMATION

 

2.1 COMPETITION AND CONFIDENTIAL INFORMATION. The Executive will have access to
and will acquire, and may assist in developing confidential and proprietary
information relating to the business and operations of the Company and its
affiliates, including, but not limited to, information with respect to present
and prospective business plans, financing arrangements, marketing plans,
customer and supplier lists, contracts and proposals.

 

The Executive acknowledges that such information has been and will continue to
be of central importance to the business of the Company and its affiliates and
that disclosure or use by others could cause substantial loss to the Company and
its affiliates.

 

The Executive accordingly agrees that, during the Employment Period and for a
period of one year after the One Year Anniversary, the Executive will not,
either individually or as owner, partner, agent, employee, or consultant, engage
in any activity competitive with the Company or any of its affiliates and will
not on his own behalf, or on behalf of any third party, directly or indirectly
hire, discuss employment with, or recommend to any third party the employment of
any employee of the Company or any of its affiliates who was actively employed
by the Company or an affiliate on the Effective Date without regard to whether
that employee has subsequently terminated his or her employment with the
Company.

 

The Executive also agrees that, during the Employment Period and for a period of
one year after the One Year Anniversary, the Executive will not, either
individually or as owner, partner, agent, employee, or consultant of another
entity, solicit directly or indirectly business of the nature engaged in by the
Company from a current customer of the Company or a former customer of the
Company with which the Executive has dealt on behalf of the Company, or on his
own behalf or that of a third party, hire, discuss employment with, or recommend
to any third party the employment of any employee of the Company, or any of its
affiliates, who was actively employed by the Company or an affiliate on the
Effective Date without regard to whether that employee has subsequently
terminated his or her employment with the Company.

 

 
3


--------------------------------------------------------------------------------




  

2.2 NON-DISCLOSURE. At all times after the Effective Date, the Executive will
keep confidential any confidential or proprietary information of the Company and
its affiliates which is now known to him or which hereafter may become known to
him as a result of his employment or association with the Company and shall not
at any time directly or indirectly disclose any such information to any person,
firm or Company, or use the same in any way other than in connection with the
business of the Company and its affiliates, or pursuant to any duly issued court
order or subpoena. For purposes of this Agreement, “confidential or proprietary
information” means information unique to the Company and its affiliates which
has a significant business purpose and is not known or generally available from
sources outside the Company and its affiliates. This Section 2.2 shall survive
the termination or expiration of this Agreement for whatever reason.

 

ARTICLE III 

EMPLOYMENT PERIOD

 

3.1 DURATION. The term of this Agreement shall commence on the Effective Date
and shall terminate on the One Year Anniversary thereof. The Employment Period
shall be contemporaneous with the term of this Agreement, unless terminated
early in conformity with Section 3.2 below.

 

3.2 EARLY EMPLOYMENT TERMINATION. The Employment Period shall be terminated
prior to the end of the term of this Agreement for any of the following reasons
or upon the occurrence of any of the following events:

 

(a) Termination of the Executive’s employment by either party for any reason
with thirty (30) days notice to the other party; or

 

(b) Discharge of the Executive for cause as determined by the Board of
Directors; or

 

(c) Death of the Executive; or

 

(d) Total Disability of the Executive (as defined in Section 3.4(b) below); or

 

(e) Voluntary resignation of the Executive.

 

3.3 COMPENSATION AND/OR BENEFITS FOLLOWING EARLY EMPLOYMENT TERMINATION.

 

(a) In the event of an early termination of the Employment Period pursuant to
Section 3.2, the Executive, or his estate in the event of his death, will
receive his base salary at the applicable rate specified in Section 1.2 above
through the date of such employment termination.

 

(b) In the event of an early termination of the Employment Period pursuant to
Sections 3.2(a), 3.2(c), 3.2(d) or 3.2(e) above, the Executive shall be entitled
to retain the Options which have vested prior to the date of the early
termination pursuant to Section 1.4 herein, and the Executive’s right to the
future issuance of Options pursuant to said Section 1.4 shall terminate
immediately.

  

 
4


--------------------------------------------------------------------------------




 

(c) In the event of an early termination of the Employment Period pursuant to
Section 3.2(b), the Executive’s right to the future issuance of Options pursuant
to Section 1.4 shall terminate immediately and the Executive shall forfeit all
unexercised Options immediately.

 

(d) In the event of an early termination of the Employment Period, other than
termination for cause, the Company shall pay to the Executive all accrued but
unpaid compensation earned by the Executive prior to the date of termination.

 

3.4 DEFINITIONS. The following words shall have the specified meanings when used
in the Sections specified:

 

(a) As used in Sections 3.2(a) and 3.2(b) above, the term “cause” means (i)
willful and continued non-performance of his job responsibilities, (ii) the
Executive’s conviction for a felony, (iii) proven or admitted fraud,
misappropriation, theft or embezzlement by the Executive, (iv) the Executive’s
inebriation or use of illegal drugs in the course of, related to or connected
with the business of the Company, (v) the Executive’s willful engaging in
misconduct that is materially injurious to the Company or its affiliates,
monetarily or otherwise, or (vi) the breach by the Executive of his obligations
under Sections 2.1 or 2.2 above.

 

(b) As used in Section 3.2(d) above, the term “Total Disability” means a
physical or mental condition which causes the Executive to be unable to perform
substantially all of the duties of his position hereunder for an aggregate of
six (6) months in any twelve-month period as reasonably determined by the
Company.

 

ARTICLE IV 

NOTICES

 

Any notices requests, demands and other communications provided for by this
Agreement shall be sufficient if in writing and if sent by registered or
certified mail to the Executive at the last address he has filed in writing with
the Company or, in the case of the Company, at its principal offices.

 

ARTICLE V 

MISCELLANEOUS

 

5.1 ENTIRE AGREEMENT. This Agreement constitutes the entire understanding of the
Executive and the Company with respect to the subject matter hereof, and
supersedes any and all prior understandings on the subjects contained herein,
written or oral.

 

5.2 MODIFICATION. This Agreement shall not be varied, altered, modified,
canceled, changed, or in any way amended, nor any provision hereof waived,
except by mutual agreement of the parties in a written instrument executed by
the parties hereto or their legal representatives.

 

5.3 SEVERABILITY. In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, the remaining
provisions of this Agreement shall be unaffected thereby and shall remain in
full force and effect, provided, that if the unenforceability of any provision
is because of the breadth of its scope, the duration of such provision or the
geographical area covered thereby, the parties agree that such provision shall
be amended so as to reduce the breadth of the scope or the duration and/or
geographical area of such provision such that, in its reduced form, said
provision shall then be enforceable.

 

 
5


--------------------------------------------------------------------------------




  

5.4 GOVERNING LAW. The provisions of this Agreement shall be construed and
enforced in accordance with the laws of the State of Massachusetts, without
regard to any otherwise applicable principles of conflicts of laws.

 

5.5 ARBITRATION. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in Boston,
Massachusetts in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrators’ award in
any court having jurisdiction.

 

5.6 COUNTERPARTS. This Agreement and any Joint Written Direction may be executed
in counterparts, which when so executed shall constitute one and same agreement
or direction.

 

[Remainder of page intentionally left blank. Signatures to follow.]

 

 
6


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement on
the date first above written.

 

  COMPANY:     CELLCEUTIX CORPORATION         By /s/ Leo Ehrlich     Name:  Leo
Ehrlich      Title: CEO   

 

  EXECUTIVE:           By:

Dr. William James Alexander

By: /s/ Dr. WJ Alexander       307 Whisperwood Drive       Cary, NC 27518  

 

7

--------------------------------------------------------------------------------

 